Per CuRiam.
J. Stewart Finch was not a party to the contracts entered into by and between the plaintiff and the defendant, upon which contracts the plaintiff is relying for the relief sought in his complaint. Moreover, there is no allegation in the defendant’s answer to the effect that Finch was present at any time during the negotiations between the plaintiff and the defendant when the terms set forth in plaintiff’s Exhibits A and B were agreed upon and the contracts executed. On- the other hand, it is alleged in the answer that Finch was acting for Jack Vernon when he arranged the meeting for Vernon and the original defendant to meet at the office of an attorney to effectuate a binding offer which was consummated as set forth in plaintiff’s Exhibits A and B. Furthermore, practically all the matters complained of by the original defendant were incorporated in the contracts entered into between the plaintiff and the original defendant.
In McIntosh, North Carolina Practice and Procedure, 2nd Ed., § 584, page 292, it is said: “* * * Necessary or indispensable parties are those whose interests are such that no decree can be rendered which will not affect them, and therefore the court cannot proceed until they are brought in. Proper parties are those whose interests may be affected by a decree, but the court can proceed to adjudicate the rights of others without necessarily affecting them, and whether they shall be brought in or not is within the discretion of the court. * * *” Corbett v. Corbett, 249 N.C. 585, 107 S.E. 2d 165; Gaither Corp. v. Skinner, 238 N.C. 254, 77 S.E. 2d 659.
“Ordinarily it is within the discretion of the court to allow or deny a motion to make a party who is not a necessary party to the proceeding a party plaintiff or defendant, and the order entered is not reviewable.” Kimsey v. Reaves, 242 N.C. 721, 89 S.E. 2d 386. See also Adler v. Curle, 254 N.C. 502, 119 S.E. 2d 393.
A careful review of the pleadings leads us to the conclusion that Finch certainly is not a necessary party and that the order entered below should be upheld, and it is so ordered.
Affirmed.